Order filed December 18, 2012




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-01082-CR
                                    ____________

                         AVELINO GARCIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                             Harris County, Texas
                       Trial Court Cause No. 605432-A

                                    ORDER

      The clerk’s record was filed December 12, 2012. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court's order.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 2, 2013, containing the trial court's order.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM